PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/931,033
Filing Date: 3 Nov 2015
Appellant(s): Johnson et al.



__________________
Andrew M. Calderon (Reg.#38093)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant remarks that the use of metadata and data mining cannot be interpreted so broadly as to be done entirely in a human’s mind, and that it is not possible to alter templates or save the altered templates in a repository using only a human mind. Appellant continues in support of this position with the following: “data mining involves database and data management aspects, data preprocessing, model and inference considerations, complexity considerations, post-processing of discovered structures, visualizations, and online updating…it is known that the term data mining is applied to large-scale data or information processing as well as any application of computer decision support system, including artificial intelligence…and business intelligence. The data mining task is the semi-automatic or automatic analysis of large quantities of data to extract previously unknown, interesting patterns such as groups of data records…unusual records…and dependencies”. It should be noted that Appellant’s attempts to define the scope of the claimed “data mining” in the Brief are not taken from the specification of the application, as the specification does not provide any scope to the claimed “data mining”. However, even taking from the above description of the scope of the claimed data mining, “collecting metadata associated with the change request, wherein the metadata is analyzed using data mining” could very well be done by a human being with a pen and paper, utilizing their mind to analyze metadata of a change request using data mining techniques. The specification not only fails to define the scope of the claimed “data mining”, it also fails to define the scope of the claimed “metadata” which is interpreted to include metadata that can be determined entirely in a human mind. For example, if a paper change request form were to be received by a human, the human would analyze the forms data, layout and positioning of the data fields, content, formatting, and the like, and then compare this information to previously received and categorized paper change request forms. It should therefore be clear that “analyzing historical change requests based on the metadata analyzed using data mining, copying data from a template used for the historical change that was similar to the change requested to create a draft template, and altering the draft template to remove information which is not relevant to the change request and storing the altered draft template in a repository” could indeed be completed in a human mind with pen and paper. Therefore this limitation fails to recite significantly more than the abstract idea for which reason the Patent Trial and Appeal Board rejected the claims under 35 U.S.C. 101 in the Patent Board Decision dated 5/24/2021.  
Appellant further remarks that the human mind does not and cannot perform data mining of metadata (addressed above), nor is the human mind capable of altering draft templates and saving the draft templates in a repository”. The Examiner disagrees. As these features were previously presented to the PTAB and rejected by the PTAB, and as the PTAB decision states “the new ground of rejection is binding upon the examiner unless an amendment or new Evidence not previously of Record is made which, in the opinion of the examiner, overcomes the new ground of rejection designated in the decision” (page 11 Patent Board Decision dated 5/24/2021), the Examiner maintains the rejection.
Appellant further remarks that claims 1, 7 and 13 are not directed to an idea ‘of itself’ as the “claimed invention does not fit within any of the examples set forth in “Update on Subject Matter Eligibility” in the Federal Register Vol 80, No. 146, July 30,2015. The Examiner disagrees. As the determination that claims 1, 7 and 13 were in fact directed to an abstract idea was made by the PTAB in the Patent Board Decision dated 5/24/2021, and as the PTAB decision states “the new ground of rejection is binding upon the examiner unless an amendment or new Evidence not previously of Record is made which, in the opinion of the examiner, overcomes the new ground of rejection designated in the decision”, the Examiner maintains the rejection.
Appellant further remarks that “the claimed invention addresses the computer centric challenge of dynamically changing a change management template. This is addressed by the steps of the claimed invention, which are meaningful limitations that add more than generally linking the use of an abstract idea”. The Examiner disagrees. As made clear by the PTAB in the rejection of the claims in the Patent Board Decision dated 5/24/2021, “the claim does not recite a practical application of the mental process, as it does not improve the functioning of a computer, or other technology; does not implement the mental process on a particular machine; or result in the transformation of an article to another thing. Nor do the claims recite additional elements, which recite significantly more than the abstract idea. Rather the claims merely recites using a computer to perform the mental process. Appellant discloses only generic computing devices. Therefore the Examiner maintains that rejection set forth by the PTAB in the Patent Board Decision dated 5/24/2021.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177                                                                                                                                                                                                        


Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.